Fourth Court of Appeals
                                       San Antonio, Texas
                                              July 24, 2017

                                          No. 04-15-00313-CR

                                         The STATE of Texas,
                                              Appellant

                                                    v.

                              James Burke JARREAU (Cross Appellant),
                                             Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 5552
                           Honorable N. Keith Williams, Judge Presiding


                                             ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On March 27, 2017, the Texas Court of Criminal Appeals issued the mandate in this
appeal in which it reversed our decision and remanded the matter to this court. State v. Jarreau,
512 S.W.3d 352, 356 (Tex. Crim. App. 2017). Specifically, the court held the indictment
provided appellee with sufficient notice to allow him “to investigate the allegations against him
and establish a defense.” The court stated that on remand, we are to consider “the State’s
remaining points of error.” Id. at 356–57. Accordingly, we ORDER that the parties may file
supplemental briefs in this court in light of the decision by the Texas Court of Criminals, and we
note that such briefs are encouraged in this matter.

         We ORDER the State to file its supplemental brief, if any, in this court on or before
August 23, 2017. Appellee’s supplemental brief, if any, will be due in this court thirty days after
the date the State’s supplemental brief is filed. If either party chooses not to file a supplemental
brief, that party is ORDERED to notify this court of such fact in writing on or before August 3,
2017. If the State decides not to file a supplemental brief, appellee may still file a supplemental
brief, and such brief will be due thirty days after the date the State advises this court in writing
that it does not intend to file a supplemental brief.

           We order the clerk of this court to serve copies of this order on all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk